Citation Nr: 1737518	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2008 to August 2012.  

This case comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter, Agency of Original Jurisdiction (AOJ)).  The case is now under the jurisdiction of the Houston RO.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the San Antonio, Texas RO.  A transcript of the hearing has been associated with the record. 

During the hearing, the Veteran submitted a motion to Advance on the Docket due to financial hardship.  The VLJ granted that motion, and thus the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left knee disability resulted from an injury sustained during his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that an injury that occurred during service caused his current left knee disability.  In a March 2008 Report of Medical history taken near the time the Veteran entered service, the Veteran did not report any difficulties related to his knees.  Service treatment records from March 2010 show that the Veteran injured his knee while playing dodgeball.  Although he twisted his knee, he was able to continue playing.  He later experienced persistent stiffness and pain with flexion.  He did not experience any instability, locking, or numbness, and did notice gradual improvement.  X-rays showed no acute bony abnormality.  The radiology report from that time also revealed no evidence of any fracture or dislocation, no significant degenerative joint disease or aggressive bony destruction, and that the soft tissue was unremarkable.  Subsequent treatment records from March 2010 noted improvement in pain and range of motion.  

In the Veteran's August 2010 post-deployment health assessment worksheet, the Veteran reported having a knee injury in service, but that he was no longer bothered by it or had problems related to it.  In a January 2012 service treatment record, the Veteran reported that he continued to have pain due to his March 2010 injury.  Although his pain had initially resolved, he later experienced a recurring pain.

In the October 2012 VA examination, the examiner found that the Veteran had no knee or lower leg disability.  The examiner found no evidence of arthritis, or any other impairment related to the knee.  Instead, the examiner found that the Veteran's claimed left knee condition had resolved.  Radiology reports of the left knee revealed normal findings.

In his February 2013 Notice of Disagreement, the Veteran reported that his knee pain had become unbearable.  He reported that his pain started due to an injury to his knee which occurred during service in 2010, and that magnetic resonance imaging (MRI) was done which revealed a slight tear in his ligament.  He was told to do some stretches to help the recovery of his leg.  The Veteran reported that towards the end of his service, his pain would come and go, but that it was difficult to recover due to the heavy loads he had to carry and due to hours of walking he was required to do during service.

In a June 2014 VA clinical record, the Veteran reported that since 2010, he had sharp, constant pain in his knees which lasted for hours.  The medical provider found that the Veteran had patella overuse, and suspected patellofemoral pain syndrome. 

In a June 2016 VA examination, the examiner found that the Veteran had patellofemoral pain syndrome in his left knee.  The Veteran also reported having flare ups in his left knee consisting of increased pain with extended walking or sitting.  He reported having pain, stiffness, poor weight bearing, and difficulty with job functions.  

The examiner opined that the Veteran's left knee disability was at least as likely as not caused by his injury in service.  In support of the opinion, the examiner explained that even though an initial injury may seem minor at the time, and is possibly not documented due to the nature of military duties, these injuries may still progress despite appropriate treatment.  Injuries to joints, once healed radiographically and at the time of injury, can still result in chronic pain, loss of range of motion, and potential instability or osteoarthritis.  The examiner noted that service activities tended to accelerate the progression given the nature of the exercises and duties.  The examiner also pointed out that the Veteran did not have any knee issues prior to service, and knee issues were documented in his later transfer papers without subsequent injuries.  Thus, the examiner found that the Veteran's current knee issue was equally as likely as not related to his current disability.

During the June 2017 hearing, the Veteran testified that he injured his knee during his service in Kuwait.  The Veteran testified that during a recreational break, he twisted his knee and had to be taken to a nearby clinic.  An MRI was taken which revealed that the Veteran had a slight tear in his ligament.  Physical therapy was recommended, however the Veteran was unable to go as often as was needed because it was difficult to travel there.

After reviewing the evidence of record, the Board finds that the Veteran is entitled to service connection for his left knee disability.  The evidence of record clearly shows that the Veteran has satisfied the first two requirements of establishing service connection.  Recent medical records, including the June 2014 VA clinical record, and the June 2016 VA examination, note that the Veteran has patellofemoral pain syndrome which satisfies the requirement for having a current disability.  The Veteran's testimony, as well as his March 2010 service treatment records, also establish that he injured his knee during service, thus satisfying the in-service injury element of service connection.  

The weight of the evidence supports a finding that there is a nexus between the Veteran's knee injury in service and his current left knee disability, which is the final requirement for establishing service connection.  In this regard, the June 2016 medical opinion is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds that this opinion has significant probative value because it provided a reasoned analysis explaining the progression of the Veteran's knee disability.  Specifically, the examiner explained that even though an injury may have resolved at the time and seemed to be healed radiographically, these injuries can still result in chronic pain, loss of range of motion, and potential instability or osteoarthritis.  Thus, although the October 2012 VA examination had found that the Veteran's knee disability had resolved and radiology reports revealed normal findings, there is still a likelihood that the Veteran's injury may have progressed and resulted in his current left knee disability.  Furthermore, the examiner who issued the June 2016 VA examination noted that service activities tended to accelerate the progression of these diseases which supports the testimony provided by the Veteran that he had difficulties with recovering from his injury due to carrying heavy loads and hours of walking he was required to do during service.  

Thus, the weight of the evidence shows that the Veteran's current left knee disability resulted from the knee injury he had in service.  As such, the criteria for entitlement to service connection for a left knee disability have been met.


ORDER


Entitlement to service connection for a left knee disability is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


